Name: Commission Implementing Regulation (EU) 2016/922 of 10 June 2016 amending Annex II to Regulation (EU) No 206/2010 as regards the list of third countries, territories or parts thereof from which the introduction into the Union of fresh meat is authorised (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: America;  agricultural policy;  trade;  health;  animal product;  organisation of transport;  tariff policy;  agricultural activity;  international trade
 Date Published: nan

 11.6.2016 EN Official Journal of the European Union L 154/21 COMMISSION IMPLEMENTING REGULATION (EU) 2016/922 of 10 June 2016 amending Annex II to Regulation (EU) No 206/2010 as regards the list of third countries, territories or parts thereof from which the introduction into the Union of fresh meat is authorised (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point (4) of Article 8 and Article 9(4)(c) thereof, Whereas: (1) Commission Regulation (EU) No 206/2010 (2) lays down, inter alia, the conditions for the introduction into the Union of consignments of fresh meat of certain ungulates. Part 1 of Annex II to that Regulation establishes a list of third countries, territories and parts thereof from which such consignments may be introduced into the Union, as well as the specific conditions or supplementary guarantees required from certain third countries. (2) Argentina and Brazil are regionalised for the purpose of inclusion into this list. The regionalised territories are set out in Part 1 of Annex II to Regulation (EU) No 206/2010 as parts of those countries authorised for the introduction into the Union of consignments of fresh meat of certain ungulates. (3) Four parts of the territory of Argentina are listed in Part 1 of Annex II to Regulation (EU) No 206/2010 as authorised for the introduction into the Union of consignments of fresh meat of certain ungulates. The dates from when such animals may be slaughtered to allow the introduction of fresh meat thereof into the Union, are stated as opening dates for each part of the territory of Argentina. For some of these parts, supplementary guarantees and specific conditions are applicable to eliminate certain animal health risk linked to the introduction of the fresh meat into the Union. (4) Argentina has requested the listing of those parts of its territory to be updated, in order to merge certain parts of its territory based on whether supplementary guarantees and specific conditions are applicable or not for those parts. This should clarify the regionalisation of Argentina. As different opening dates apply to the current regionalisation, the latest opening date from the merged parts of the territory should be applicable. As not all such parts of Argentina are authorised for introduction of fresh meat of wild non-domestic ungulates covered by the certificate RUW, this should be specified in a footnote. (5) The high-surveillance area of Argentina, established along the border with Bolivia and Paraguay, is now part of the territory of Argentina recognised by the World Organisation for Animal Health (OIE) as a zone free of foot-and-mouth disease (FMD) where vaccination is practised (3). Argentina has requested this area to be authorised for the introduction of fresh meat of certain domestic and wild ungulates into the Union. Considering that it is recognised as a zone free of FMD where vaccination is practised and that Argentina has provided sufficient animal health guarantees in support of its request, that area should be authorised for the introduction of fresh meat of certain domestic and wild ungulates into the Union, with the same supplementary guarantees applicable to the other parts of Argentina free of FMD with vaccination. (6) The high-surveillance area of Brazil, established along the border with Paraguay, is now part of the territory of Brazil recognised by the OIE as a zone free of FMD where vaccination is practised (3). Brazil has requested this area to be authorised for the introduction of fresh meat of domestic bovine animals into the Union. Considering that it is recognised as a zone free of FMD where vaccination is practised and that Brazil has provided sufficient animal health guarantees in support of its request, that area should be authorised for the introduction of fresh meat of domestic bovine animals into the Union with the same supplementary guarantees applicable to the other parts of Brazil free of FMD with vaccination. (7) Part 1 of Annex II to Regulation (EU) No 206/2010 should therefore be amended accordingly. (8) To avoid any disruption of introduction into the Union of consignments of fresh meat of certain ungulates, veterinary certificates with indication of the code of territory AR-4 issued in accordance with Regulation (EU) No 206/2010 before the amendments made by this Regulation, should continue to be authorised for a transitional period. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part I of Annex II to Regulation (EU) No 206/2010 is amended in accordance with the Annex to this Regulation. Article 2 Transitional provisions For a transitional period until 1 September 2016, consignments of fresh meat of certain ungulates from Argentina accompanied by a veterinary certificate for fresh meat in which the code of the territory AR-4 is indicated in accordance with Part I of Annex II to Regulation (EU) No 206/2010 before the amendments made by this Regulation, shall continue to be authorised for introduction into the Union provided that the certificate was issued no later than 1 August 2016. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (3) http://www.oie.int/animal-health-in-the-world/official-disease-status/fmd/list-of-fmd-free-members/ ANNEX Part I of Annex II to Regulation (EU) No 206/2010 is amended as follows: (1) the entry for Argentina is replaced by the following: AR  Argentina AR-0 Whole country EQU AR-1 The provinces of: Buenos Aires, Catamarca, Corrientes (*), Entre RÃ ­os, La Rioja, Mendoza, Misiones, Part of NeuquÃ ©n (excluding territory included in AR-2), Part of RÃ ­o Negro (excluding territory included in AR-2), San Juan, San Luis, Santa Fe, Tucuman, Cordoba, La Pampa, Santiago del Estero, Chaco, Formosa, Jujuy, Salta (excluding territory included in AR-3). BOV RUF RUW (*) A 1 1 August 2010 AR-2 The provinces of: Chubut, Santa Cruz, Tierra del Fuego, Part of NeuquÃ ©n (except in Confluencia the zone located east of the Provincial road 17, and in Picun LeufÃ º the zone located east of the Provincial road 17), Part of RÃ ­o Negro (except: in Avellaneda the zone located north of the Provincial road 7 and east of the Provincial road 250, in Conesa the zone located east of the Provincial road 2, in El Cuy the zone located north of the Provincial road 7 from its intersection with the Provincial road 66 to the border with the Department of Avellaneda, and in San Antonio the zone located east of the Provincial roads 250 and 2). BOV OVI RUW RUF 1 August 2008 AR-3 Part of Salta: the area of 25 km from the border with Bolivia and Paraguay that extends from the Santa Catalina District in the Province of Jujuy, to the Laishi District in the Province of Formosa (the former high-surveillance buffer area) BOV RUF RUW A 1 1 July 2016 (2) the entry for Brazil is replaced by the following: BR  BRAZIL BR-0 Whole country EQU BR-1 State of Minas Gerais, State of EspÃ ­rito Santo, State of GoiÃ ¡s, State of Mato Grosso, State of Rio Grande Do Sul, State of Mato Grosso Do Sul (excluding territory included in BR-4). BOV A and H 1 1 December 2008 BR-2 State of Santa Catarina BOV A and H 1 31 January 2008 BR-3 States of ParanÃ ¡ and SÃ £o Paulo BOV A and H 1 1 August 2008 BR-4 Part of State of Mato Grosso Do Sul: The area of 15 km from the external borders in the municipalities of Porto Murtinho, Caracol, Bela Vista, AntÃ ´nio JoÃ £o, Ponta PorÃ £, Aral Moreira, Coronel Sapucaia, Paranhos, Sete Quedas, JaporÃ £, and Mundo Novo and the area in the municipalities of CorumbÃ ¡ and LadÃ ¡rio (the former designated high-surveillance area) BOV A and H 1 1 July 2016 (*) For RUW : Except from the following departments of the Province of Corrientes: the departments of BerÃ ³n de Astrada, Capital, Empedrado, General Paz, Itati, MbucuruyÃ ¡, San Cosme and San LuÃ ­s del Palmar.